      Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 1 of 27




 1    MARK BRNOVICH
      ATTORNEY GENERAL
 2    (Firm State Bar No. 14000)
 3
      Brunn (Beau) W. Roysden III (No. 28698)
 4    Michael S. Catlett (No. 25238)
 5    Kate B. Sawyer (No. 34264)
      Katlyn J. Divis (No. 35583)
 6    2005 N. Central Ave
 7    Phoenix, AZ 85004-1592
      Telephone: (602) 542-3333
 8    Michael.Catlett@azag.gov
 9
      Attorneys for Defendant Mark Brnovich in
10    his official capacity as Arizona Attorney
      General
11
12    [Additional counsel and emails listed on
      signature page]
13
                               UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF ARIZONA
15
16   Paul A. Isaacson, M.D., on behalf of
     himself and his patients, et al.,
17                                                Case No. 2:21-cv-01417-DLR
             Plaintiffs,
18
            v.                                    STATE DEFENDANTS’ RESPONSE
19                                                TO PLAINTIFFS’ MOTION FOR
     Mark Brnovich, Attorney General of
20   Arizona, in his official capacity, et al.,   PRELIMINARY INJUNCTION

21            Defendants.                         (ORAL ARGUMENT SCHEDULED
                                                  FOR 9/22/21)
22
23
24
25
26
27
28
       Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 2 of 27




 1                                                TABLE OF CONTENTS
 2   INTRODUCTION ............................................................................................................... 1
 3   BACKGROUND ................................................................................................................. 3
 4            A.        Discrimination Against Individuals With Disabilities .................................. 3
 5            B.        S.B. 1457 ....................................................................................................... 5
 6                      1.       The Non-Discrimination Provision ..................................................... 5
 7                      2.       The Interpretation Policy ..................................................................... 7
 8                      3.       The State’s Interests ............................................................................ 7
 9
     LEGAL STANDARD ......................................................................................................... 7
10
     ARGUMENT ...................................................................................................................... 8
11
         I. Plaintiffs Are Unlikely To Succeed On The Merits. ................................................ 8
12
              A.        The Non-Discrimination Provision Does Not Create An
13                      Unconstitutional Ban On Pre-viability Abortions In Violation Of
                        Substantive Due Process. .............................................................................. 8
14
              B.        Plaintiffs Cannot Satisfy The Standard For An “Unconstitutional
15                      Condition,” and Plaintiffs Lack Standing to Assert Their Patients’ First
                        Amendment Rights. ..................................................................................... 14
16
              C.        Plaintiffs’ Vagueness Challenges Fail On Several Grounds. ...................... 16
17
                        1.       The Ninth Circuit Has Rejected The Existence Of A Facial
18                               Vagueness Claim Under The Due Process Clause. ........................... 16

19                      2.       The Plaintiffs’ Vagueness Challenges Are Not Ripe. ....................... 17

20                      3.       The Non-Discrimination Provision is Not Vague ............................. 19
         II. Plaintiffs Have Not Demonstrated That Irreparable Harm Is Likely. .................... 20
21
         III. The Balance Of Equities And The Public Interest Favor The State Defendants. .. 21
22
23   CONCLUSION ................................................................................................................. 22
24
25
26
27
28



                                                                      i
         Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 3 of 27




 1                                       INTRODUCTION
 2           In October 2017, Frank Stephens, who is a Special Olympian and advocate for
 3   individuals with disabilities and also has Down syndrome, told Congress that “I am a man
 4   with Down Syndrome and my life is worth living. Why do I feel the need to make that
 5   point? ... Because there are prenatal screens that will identify Down syndrome in the womb,
 6   and we can just terminate those pregnancies. ... I completely understand that the people
 7   pushing that particular ‘final solution’ are saying that people like me should not exist. They
 8   are saying that we have too little value to exist. That view is deeply prejudiced by an
 9   outdated idea of life with Down syndrome. Seriously, I have a great life. ... I don’t feel I
10   should have to justify my existence.” 1 The State of Arizona agrees.
                                           0F




11           The State Defendants 2 respectfully request that the Court deny Plaintiffs’ motion to
                                  1F




12   preliminarily enjoin a state law regulating discriminatory abortions. For over a decade, the
13   Arizona Legislature has restricted discriminatory abortions based on an unborn child’s race
14   or sex.    See A.R.S. § 13-3603.02(A)(1).         The rise in pre-natal genetic testing has,
15   unfortunately, correlated to a rise in discriminatory abortions based on perceived genetic
16   abnormality. For example, in the United States, between 61% and 91% of children
17   diagnosed with Down syndrome are now aborted.              The State unquestionably has a
18   compelling interest in eliminating discriminatory abortions based on race or sex; the same
19   is no less true with respect to discriminatory abortions based solely on genetic abnormality.
20   Thus, during the 2021 legislative session, the Arizona Legislature added to the grounds for
21   discriminatory abortion in A.R.S. § 13-3603.02 by including a new provision prohibiting
22   a person from “knowingly” performing an abortion if that person knows “that the abortion
23   is sought solely because of a genetic abnormality of the child.” S.B. 1457 § 2 (emphasis
24   added) (together with §§ 10, 11, and 13, the “Non-Discrimination Provision”). In passing
25
26   1
        Frank Stephens, Address before the U.S. House of Representatives Subcommittee on
27   Labor, Health and Human Services, and Education (Oct. 25, 2017).
     2
        Attorney General Mark Brnovich is designated as the single representative to coordinate
28   arguments on behalf of all non-nominal Defendants, who are referenced in the below
     signature blocks. See Dkt. 36.

                                                   1
      Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 4 of 27




 1   that legislation, the Legislature expressly found that the new provision “protects the
 2   integrity and ethics of the medical profession by preventing doctors from becoming witting
 3   participants in genetic-abnormality-selective abortions.” S.B. 1457 § 15.
 4          The Arizona Legislature also added A.R.S. § 1-219 to further protect the rights of
 5   unborn children. Specifically, that provision now directs that “[t]he laws of this State shall
 6   be interpreted and construed to acknowledge, on behalf of an unborn child at every stage
 7   of development, all rights, privileges and immunities available to other persons, citizens
 8   and residents of this State, subject only to the Constitution of the United States and
 9   decisional interpretations thereof by the United States Supreme Court.” S.B. 1457 § 1 (the
10   “Interpretation Policy”).
11          Plaintiffs ask the Court to preliminarily enjoin the Non-Discrimination Provision
12   and the Interpretation Policy. In so doing, Plaintiffs repeatedly mischaracterize the nature
13   of those provisions. For example, Plaintiffs consistently attempt to avoid acknowledging
14   that the Non-Discrimination Provision applies only when a physician knows that an
15   abortion is being sought solely because of a genetic abnormality.                  Whether a
16   democratically-enacted law should be preliminarily enjoined does not turn on a plaintiff’s
17   unilateral and self-interested interpretation of that law. Instead, state law should be
18   presumed constitutional and only enjoined upon a clear showing that such relief is merited.
19   Plaintiffs’ have not come close to making that showing here.
20          To begin, Plaintiffs argue that the Non-Discrimination Provision violates
21   substantive due process because it is a ban on all pre-viability abortions. But that Provision
22   is not aimed at stopping any pre-viability abortions; like the pre-existing restriction on race-
23   and gender-based abortions, it is instead aimed at regulating the medical profession by
24   preventing physicians from wittingly performing abortions solely for discriminatory
25   reasons. Contrary to the Plaintiffs’ parade-of-horribles position, the Non-Discrimination
26   Provision will have no application whatsoever in a myriad of situations where a woman
27   seeks a pre-viability abortion. Even in those narrow circumstances where the Provision
28   might apply, any woman seeking a pre-viability abortion is not banned from obtaining one.


                                                    2
      Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 5 of 27




 1          Plaintiffs next assert that the Non-Discrimination Provision will somehow violate
 2   the unconstitutional conditions doctrine. That doctrine has no application here, where there
 3   is no governmental benefit being withheld from the Plaintiffs based on the Non-
 4   Discrimination Provision. Moreover, Plaintiffs lack standing to assert an unconstitutional
 5   conditions claim based on the First Amendment rights of hypothetical patients.
 6          Finally, Plaintiffs facially challenge the Non-Discrimination Provision and the
 7   Interpretation Policy based on vagueness under the Due Process Clause. The Ninth Circuit
 8   has made clear, however, that a vagueness challenge under the Due Process Clause can
 9   only be asserted on an as-applied basis. Even overlooking that issue, Plaintiffs’ vagueness
10   challenges would require the Court to speculate about all potential factual scenarios, to
11   anticipate how the provisions at issue would be interpreted under state law, and then to
12   apply the imagined interpretation to all of the imagined facts. Those claims, therefore, are
13   not ripe. In any event, as described below, the Non-Discrimination Provision is not vague.
14          Plaintiffs also have not made any showing, let alone a strong showing, that the
15   challenged Provisions will cause them irreparable harm or that the public interest supports
16   issuance of a preliminary injunction. The Court should deny Plaintiffs’ Motion.
17                                       BACKGROUND
18          A.     Discrimination Against Individuals With Disabilities
19          Sadly, discrimination against individuals with disabilities has been pervasive in our
20   country’s history. By the 1920s, eugenics courses were taught at 376 universities and
21   colleges. Box v. Planned Parenthood of Ind. & Ky., 139 S. Ct. 1780, 1785 (2019) (Thomas,
22   J. concurring). Eugenics did not remain an academic concept reserved for debate in the
23   classroom. In 1907, Indiana was the first state to enact a eugenic sterilization law, and by
24   1931, 28 States had followed Indiana’s lead and adopted eugenic sterilization laws. Id. at
25   1786. The legitimacy of these laws was even upheld by the Supreme Court in its infamous
26   opinion in Buck v. Bell, 274 U.S. 200, 207 (1927) (“It is better for all the world, if instead
27   of waiting to execute degenerate offspring for crime, or to let them starve for their
28   imbecility, society can prevent those who are manifestly unfit from continuing their kind


                                                   3
      Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 6 of 27




 1   …. Three generations of imbeciles are enough.”). As a result, “more than 60,000 people
 2   … were involuntarily sterilized between 1907 and 1983.” Box, 139 S. Ct. at 1786 (Thomas,
 3   J., concurring).
 4          This discrimination permeated society, with many municipalities going as far as
 5   “prohibiting certain individuals with disabilities from marrying, from voting, from
 6   attending public schools, and even from appearing in public.” Tennessee v. Lane, 541 U.S.
 7   509, 534 (2004) (Souter, J. concurring). These types of practices prevented a child with
 8   cerebral palsy from attending public school “lest he ‘produc[e] a depressing and nauseating
 9   effect’ upon others.” Id. at 535 (Souter, J. concurring) (discussing the history of disability
10   discrimination in America) (quoting State ex rel. Beattie v. Bd. of Educ. of Antigo, 169
11   Wis. 231 (1919)).
12          The Americans with Disabilities Act—arguably the broadest law protecting people
13   with disabilities—was not passed until 1990 in an attempt to combat this pervasive history
14   of discrimination. And while individuals living with disabilities today find protection in
15   the law, States have recently sought to extend this protection to unborn children.
16          With the growing availability of medical testing for unborn children, discriminatory
17   abortions due to a diagnosed disability have become globally pervasive. For example,
18   unborn children receiving a diagnosis of Down syndrome have been a target of
19   discriminatory abortions. In Iceland, nearly 100% of children with Down syndrome are
20   aborted. Box, 139 S. Ct. at 1790 (Thomas, J., concurring). The rates of discriminatory
21   Down-syndrome-selective abortions is similarly high in other European countries: “98%
22   in Denmark, 90% in the United Kingdom, and 77% in France.” Id. at 1790–91. And
23   unfortunately, the United States is not far behind with between 61% and 91% of mothers
24   choosing to abort their unborn child if the child is diagnosed with Down syndrome. S.B.
25   1457 § 15. It is precisely this type of discrimination against our most vulnerable members
26   of society that is now resulting in laws regulating discriminatory abortions.
27          “The use of abortion to achieve eugenic goals is not merely hypothetical”; “a
28   growing body of evidence suggests that eugenic goals are already being realized through


                                                   4
      Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 7 of 27




 1   abortion.” Box, 139 S. Ct. at 1783, 1787 (Thomas, J., concurring). Laws prohibiting
 2   discriminatory abortions thus promote a state’s “compelling interest in preventing abortion
 3   from becoming a tool of modern-day eugenics.” Id. at 1783.
 4          B.     S.B. 1457
 5          On April 22, 2021, the Arizona Legislature passed S.B. 1457 (the “Act”) to further
 6   the State’s interests in protecting the disabled community from discrimination. See 2021
 7   Ariz. Legis. Serv. Ch. 286. The Act becomes effective on September 29, 2021. See Ariz.
 8   Const. art. 4 pt. 1, § 1(3); see also General Effective Dates, Ariz. State Legislature,
 9   https://www.azleg.gov/general-effective-dates/ (last visited Sept. 9, 2021). Plaintiffs have
10   not asked the court to enjoin the entire Act, but rather have asked the court to enjoin only
11   certain provisions. In particular, Plaintiffs ask the court to enjoin §§ 2, 10, 11, and 13—
12   collectively the “Non-Discrimination Provision.” Plaintiffs also ask the court to enjoin
13   § 1—the “Interpretation Policy.”
14                1.     The Non-Discrimination Provision
            In 2011, the Arizona Legislature enacted A.R.S. § 13-3603.02 in order to combat
15
     discriminatory abortions. See 2011 Ariz. Legis. Serv. Ch. 9. Since that time, § 13-3603.02
16
     has prohibited persons from “knowingly” “perform[ing] an abortion knowing that the
17
     abortion is sought based on the sex or race of the child or the race of a parent of that child.”
18
     See A.R.S. § 13-3603.02(A)(1). In its findings, the Legislature stated that “[t]he purpose
19
     of [the statute] is to protect unborn children from prenatal discrimination in the form of
20
     being subjected to abortion based on the child’s sex or race by prohibiting sex-selection or
21
     race-selection abortions.” 2011 Ariz. Legis. Serv. Ch. 9, § 3.
22
            In 2021, the Arizona Legislature bolstered that protection by promulgating S.B.
23
     1457, which includes several provisions intended to “protect[] the disability community
24
     from discriminatory abortions, including for example Down-syndrome-selective
25
     abortions.” S.B. 1457 § 15. In particular, Section 2 of the Act adds to the pre-existing
26
     A.R.S. § 13-3603.02 by including a provision prohibiting a person from performing an
27
     abortion if that person knows “that the abortion is sought solely because of a genetic
28
     abnormality of the child.” (emphasis added). The Act defines “genetic abnormality” as

                                                    5
         Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 8 of 27




 1   “the presence or presumed presence of an abnormal gene expression in an unborn child,
 2   including a chromosomal disorder or morphological malformation occurring as the result
 3   of abnormal gene expression.” A.R.S. § 13-3603.02(G)(2). 3 The Act, however, provides
                                                                   2F




 4   two exceptions to this provision. First, a “genetic abnormality” for purposes of this section
 5   does not include “a lethal fetal condition,” which is “a fetal condition that is diagnosed
 6   before birth and that will result, with reasonable certainty, in the death of the unborn child
 7   within three months after birth.” Id.; A.R.S. § 36-2158(G)(1). Second, the Act adds a
 8   “medical emergency” exception that allows a physician to use “good faith clinical
 9   judgment” to terminate a woman’s pregnancy “to avert her death” or to protect her from
10   “substantial and irreversible impairment of a major bodily function,” even if the abortion
11   would otherwise be prohibited under the statute. See A.R.S. § 13-3603.02(A), (G)(3); § 36-
12   2151(9). A knowing violation of this provision is a class 6 felony. A.R.S. § 13-
13   3603.02(A). The statute explicitly exempts “[a] woman on whom … an abortion because
14   of a child’s genetic abnormality is performed” from all criminal or civil liability for
15   violations of this section. A.R.S. § 13-3603.02(F). 43F




16           The Act also amends several related statutes. Section 10 amends A.R.S. § 36-2157,
17   which requires a person to complete an affidavit prior to performing an abortion. The
18   amendment requires that the affidavit include a statement that the person is not “aborting
19   the child ... because of a genetic abnormality,” and that the person “has no knowledge” that
20   the child is being aborted “because of a genetic abnormality.” A.R.S. § 36-2157(A)(1).
21   Section 11 amends A.R.S. § 36-2158 by adding additional information a person must share
22   with a woman when obtaining her informed consent to perform an abortion. Specifically,
23   the Act adds that a person must also inform a woman seeking an abortion “[t]hat section
24
25   3
        Unless otherwise indicated, citations to statutes amended by S.B. 1457 reference the
     amended versions of the statutes.
26   4
        Section 2 also amends A.R.S. § 13-3603.02 to prohibit a person from “knowingly” using
27   or threatening force to coerce a woman to receive “an abortion because of a genetic
     abnormality of the child” and to prohibit a person from “knowingly” soliciting or accepting
28   money to finance “an abortion because of a genetic abnormality of the child.” A knowing
     violation of these provisions is a class 3 felony.

                                                   6
      Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 9 of 27




 1   13-3603.02 prohibits abortion because of the unborn child’s sex or race or because of a
 2   genetic abnormality of the child.” A.R.S. § 36-2158(d). Lastly, Section 13 amends the
 3   abortion reporting requirements of A.R.S. § 36-2161 to require a facility reporting the
 4   abortion to the Arizona Department of Health Services to also include “[w]hether any
 5   genetic abnormality of the unborn child was detected at or before the time of the abortion
 6   by [any form of] genetic testing.”
 7                2.     The Interpretation Policy
 8          S.B. 1457, Section 1, also adds a new statute which establishes a general policy for

 9   the State that its laws be “interpreted and construed to acknowledge, on behalf of an unborn

10   child at every stage of development, all rights, privileges and immunities available to other

11   persons, citizens and residents of this state.” A.R.S. § 1-219(A). The statute provides that

12   the policy “does not create a cause of action against” either (1) “a person who performs in

13   vitro fertilization procedures as authorized” by state law, or (2) a woman who indirectly

14   harms “her unborn child by failing to properly care for herself or by failing to follow any

15   particular program of prenatal care.” A.R.S. § 1-219(B).
                   3.    The State’s Interests
16
            The Legislature made explicit findings in enacting S.B. 1457. Specifically, the
17
     Legislature found that “prohibiting persons from performing abortions knowing that the
18
     abortion is sought because of a genetic abnormality of the child advances at least three
19
     compelling state interests.” S.B. 1457 § 15. First, the Act “protects the disability
20
     community from discriminatory abortions, including for example Down-syndrome-
21
     selective abortions.” Id. Second, the Act protects Arizona citizens from coercive medical
22
     practices “that encourage selective abortions of persons with genetic abnormalities.” Id.
23
     Finally, the Act “protects the integrity and ethics of the medical profession by preventing
24
     doctors from becoming witting participants in genetic-abnormality-selective abortion.” Id.
25
                                       LEGAL STANDARD
26
            Injunctive relief is “an extraordinary remedy that may only be awarded upon a clear
27
     showing that the plaintiff is entitled to such relief,” and “never awarded as of right.” Winter
28
     v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22, 24 (2008). Plaintiffs seeking a preliminary


                                                   7
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 10 of 27




 1   injunction have the burden of proving: (1) that they are “likely to succeed on the merits;”
 2   (2) that they are “likely to suffer irreparable harm in the absence of preliminary relief;” (3)
 3   “that the balance of equities tips in [their] favor;” and (4) “that an injunction is in the public
 4   interest.” Id. at 20.
 5                                           ARGUMENT
 6   I.     Plaintiffs Are Unlikely To Succeed On The Merits.
 7          Plaintiffs have failed to meet the heavy burden of showing that there is a strong
 8   likelihood that they will succeed on the merits of any of their claims.
 9          A.   The Non-Discrimination Provision Does Not Create An Unconstitutional
10          Ban On Pre-viability Abortions In Violation Of Substantive Due Process.
            Contrary to Plaintiffs’ arguments (at 9–13), the Non-Discrimination Provision does
11
     not violate the Fourteenth Amendment. As an initial matter, the Non-Discrimination
12
     Provision does not violate any recognized constitutional right because there is no right to
13
     abort a child solely for discriminatory reasons. Plaintiffs ignore that Planned Parenthood
14
     of Southeastern Pennsylvania v. Casey, 505 U.S. 833 (1992), “did not decide whether the
15
     Constitution requires States to allow eugenic abortions.” Box, 139 S. Ct. at 1792 (Thomas,
16
     J., concurring). Even Roe v. Wade acknowledged that a woman does not have a right to
17
     “to terminate her pregnancy at whatever time, in whatever way, and for whatever reason
18
     she alone chooses.” 410 U.S. 113, 153 (1973) (emphasis added). 5
19
                                                                            4F




            But even so, the Non-Discrimination Provision, by its plain language, does not
20
     constitute a prohibition on pre-viability abortions. Even in those rare occasions when the
21
     Provision applies because a woman desires to obtain an abortion solely because of a genetic
22
     abnormality, the statute includes two broad exceptions. First, the Provision does not apply
23
     when a “medical emergency” exists, and an abortion is necessary “to avert [a woman’s]
24
     death” or to protect her from “substantial and irreversible impairment of a major bodily
25
     function.” A.R.S. § 13-3603.02(G)(3); § 36-2151. Second, the Provision also exempts
26
27
     5
       The U.S. Supreme Court has granted certiorari to consider “[w]hether all pre-viability
28   prohibitions on elective abortions are unconstitutional.” See Dobbs v. Jackson Women’s
     Health Org., No. 19-1392, 2021 WL 1951792 (May 17, 2021).

                                                     8
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 11 of 27




 1   abortions performed after an unborn child is diagnosed with a “lethal fetal condition” “that
 2   will result, with reasonable certainty, in the death of the unborn child within three months
 3   after birth.” A.R.S. § 13-3603.02(G)(2)(b); § 36-2158.
 4          Even without those exceptions, the Provision only prohibits an abortion when the
 5   person performing the abortion knows “that the abortion is sought solely because of a
 6   genetic abnormality of the child.” A.R.S. § 13-3603.02(A)(2) (emphasis added). A woman
 7   is still free to seek an abortion from any provider as long as that provider does not possess
 8   knowledge that the sole reason the woman seeks an abortion is because of the unborn
 9   child’s genetic abnormality. See A.R.S. § 13-3603.02(F). And nothing in the law compels
10   a woman to disclose if that is the sole reason. 6 The Non-Discrimination Provision in no
                                                      5F




11   way amounts to a complete prohibition on a pre-viability abortion. Accord Preterm-
12   Cleveland v. McCloud, 994 F.3d 512, 521 (6th Cir. 2021) (en banc) (“Even under the full
13   force of [the challenged statute], a woman in Ohio who does not want a child with Down
14   syndrome may lawfully obtain an abortion solely for that reason.”).
15          Plaintiffs argue (at 12) that the Non-Discrimination Provision will function as a ban
16   because “it will be impossible for the abortion provider to avoid knowledge that a patient
17   is seeking an abortion for the prohibited reason, regardless of whether the patient directly
18   discloses that information.” This ignores reality.
19          There is a myriad of situations where the Non-Discrimination Provision will have
20   no application whatsoever to a pre-viability abortion, including in the following situations:
21       • A pregnant woman decides not to undergo pre-viability genetic testing. Neither she
22          nor her doctor will know whether any genetic abnormality exists and, therefore, will
23          not be subject to the Non-Discrimination Provision.
24       • A pregnant woman undergoes a pre-viability genetic test but the test results show
25          no genetic abnormality or are inconclusive. Tellingly, the Arizona Abortion Report
26
27   6
        Notably, the reporting requirements in A.R.S. § 36-2161 do not require that a woman
     express her reason for the abortion. The woman may choose several of the reasons listed,
28   or may simply decline to give a reason. The amended statute also removes Trisomy 18,
     Trisomy 21, or Triploidy as reasons listed on the abortion reporting form.

                                                  9
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 12 of 27




 1          compiled by the Arizona Department of Health for 2019 showed that out of
 2          approximately 13,000 abortions reported in Arizona that year, only 161 women
 3          “reported that their primary 7 reason for obtaining an abortion was due to fetal
                                         6F




 4          health/medical considerations.” See Ex. A, Decl. of Steven Robert Bailey ¶ 10. An
 5          additional 30 women who reported “other” as their primary reason, included
 6          “genetic risk/fetal abnormality” as a detailed reason. Id. The Non-Discrimination
 7          Provision will have no application to most abortions.
 8       • A pregnant woman undergoes a pre-viability genetic test and the test results show a
 9          genetic abnormality but that has no bearing on her decision to obtain an abortion.
10          The Non-Discrimination Provision will have no application.
11       • A pregnant woman undergoes a pre-viability genetic test and the test results show a
12          genetic abnormality but that is only one of several reasons why the woman decides
13          to obtain an abortion. The Non-Discrimination Provision will have no application.
14          See Mot., Ex. 1, Decl. of Eric M. Reuss, M.D., M.P.H. ¶ 47 (“In my experience,
15          patients seek abortion for a wide range of personal reasons, including familial,
16          medical, and financial, and often do not specifically delineate each one.”); see also
17          Mot., Ex. 3, Decl. of Paul A. Isaacson, M.D. ¶ 13.
18       • A pregnant woman undergoes a pre-viability genetic test and the test results show a
19          genetic abnormality and that is the sole reason why the woman decides to obtain an
20          abortion, but she does not share that with the physician actually performing her
21          abortion. Even when a woman desires to obtain an abortion solely because of a
22          genetic abnormality, this is the most likely situation because the State’s informed
23          consent statute will require a physician performing an abortion to inform the patient
24          that she cannot do so based on a genetic abnormality. A.R.S. § 36-2158(A)(2)(d).
25          The Non-Discrimination Provision will have no application here. See Mot., Ex. 3,
26          Decl. of Paul A. Isaacson, M.D. ¶ 13 (“But only the patient can ultimately know all
27
28   7
       “[S]ome women provided more than one primary reason for obtaining an abortion.” Ex.
     A, Decl. of Steven Robert Bailey ¶ 10.

                                                 10
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 13 of 27




 1          of the reasons why they decided to have an abortion, or whether there was a ‘sole’
 2          reason as opposed to several concurrent reasons.”).
 3      • A pregnant woman undergoes pre-viability testing that shows a morphological
 4          malformation that is not the result of an abnormal gene expression. The Non-
 5          Discrimination Provision will have no application.
 6          It is only in those rare circumstances where a doctor knows—most likely because
 7   they are told—that the sole reason for an abortion is a genetic abnormality, and neither of
 8   the broad exceptions apply, that the Non-Discrimination Provision will be applicable to the
 9   doctor (again, the Provision never imposes civil or criminal liability on an expectant
10   mother). Even then, a pregnant woman can still obtain an abortion from another doctor
11   who lacks the knowledge of discrimination. The Non-Discrimination Provision is not a
12   ban on pre-viability abortion and it does not violate substantive due process. See Casey,
13   505 U.S. at 873 (“[N]ot every law which makes a right more difficult to exercise is, ipso
14   facto, an infringement of that right.”).
15          Plaintiffs rely primarily on a single case, Isaacson v. Horne, 716 F.3d 1213 (9th Cir.
16   2013) (“Isaacson I”), to erroneously assert (at 9) that the Non-Discrimination Provision is
17   a ban. Based on that single case, Plaintiffs argue that the Ninth Circuit recognizes a ban
18   on a women’s right to a pre-viability abortion when the challenged “law does not allow for
19   abortions ‘in cases of fetal anomaly[.]’” But Plaintiffs’ reliance on Isaacson I is misplaced.
20   Isaacson I concerned an Arizona law that expressly banned all abortions beginning at
21   twenty weeks gestation. 716 F.3d at 1226 (“[T]he stated purpose of H.B.2036 is to
22   ‘[p]rohibit’ a woman from electing abortion once the fetus reaches twenty weeks
23   gestational age.”). The law’s only exception was for a medical emergency. The Ninth
24   Circuit held that “while a health exception is necessary to save an otherwise constitutional
25   post-viability abortion ban from challenge, it cannot save an unconstitutional prohibition
26   on the exercise of a woman’s right to choose to terminate her pregnancy before viability.”
27   Id. at 1228 (emphases added). The court reasoned that the medical emergency exception
28   would not cover all women seeking pre-viability abortions—e.g., it would not cover “cases


                                                  11
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 14 of 27




 1   of fetal anomaly or pregnancy failure.” Therefore, because the law prohibited nearly all
 2   abortions prior to viability, the court held that a medical emergency exception was not
 3   enough to save it. The court acknowledged, however, that the Arizona Legislature
 4   remained free to “set[] standards for the manner and means through which abortions are to
 5   be provided.” Id. at 1229.
 6          Contrary to Plaintiffs’ arguments, Isaacson I does not support that the Non-
 7   Discrimination Provision creates a ban on pre-viability abortions. Unlike in Isaacson I,
 8   not only does the Non-Discrimination Provision contain a broad exception for the life or
 9   health of the mother, it also allows any woman to obtain a pre-viability abortion solely
10   because of a genetic abnormality where the fetus is reasonably certain not to survive for
11   more than three months after birth (which obviously also applies in the case of a pregnancy
12   failure). Thus, those exceptions the Ninth Circuit thought necessary in Isaacson I are
13   present here. Even where those exceptions do not apply, the Non-Discrimination Provision
14   is not an outright ban on any woman’s choice to have a pre-viability abortion; as explained
15   above, there are numerous situations where the Provision does not apply at all. And in
16   those rare situations where the Provision does apply, it merely regulates the medical
17   profession by restricting a physician from knowingly performing discriminatory abortions
18   solely based on genetic abnormality. The Provision does not “ban” pre-viability abortions
19   any more than the State’s existing regulation of abortions based on race or sex. See A.R.S.
20   § 13-3603.02(A)(1).       The Non-Discrimination Provision, therefore, constitutes an
21   incremental and permissible regulation on the manner in which the medical profession
22   conducts pre-viability abortions. See Casey, 505 U.S. at 874 (“The fact that a law which
23   serves a valid purpose, one not designed to strike at the right itself, has the incidental effect
24   of making it more difficult or more expensive to procure an abortion cannot be enough to
25   invalidate it.”) see also Preterm-Cleveland, 994 F.3d at 521.
26          Neither the amendments to the State’s abortion reporting requirements nor to the
27   affidavit provision change this analysis. See Mot. at 12. Under A.R.S. § 36-2161(A)(25),
28   a hospital’s report must now include “whether any genetic abnormality of the unborn child


                                                    12
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 15 of 27




 1   was detected at or before the time of the abortion[.]” Plaintiffs feebly attempt to convince
 2   the Court that this mere reporting requirement somehow makes it impossible for a
 3   physician to perform a non-discriminatory pre-viability abortion. In reality, it has no
 4   impact whatsoever on any woman’s ability to obtain a pre-viability abortion. As explained
 5   above, any woman who merely obtains a pre-viability genetic test can still obtain an
 6   abortion, even where the sole reason for doing so is the existence of a genetic abnormality.
 7   That the hospital where an abortion is performed has to report whether genetic testing was
 8   performed has no impact on that analysis. This is particularly true because the reporting
 9   statute, A.R.S. § 36-2161, states that a woman may refuse to answer why she obtained an
10   abortion, see A.R.S § 36-2161(A)(12)(j), and it clearly provides that “[t]he report shall not
11   identify the individual patient by name or include any other information or identifier that
12   would make it possible to identify, in any manner or under any circumstances, a woman
13   who has obtained or sought to obtain an abortion.” A.R.S. § 36-2161(A).
14          As to the affidavit requirement in A.R.S. § 36-2157, existing state law already
15   requires a physician to state that the physician “is not aborting the child because of the
16   child’s sex or race.” Adding “or because of a genetic abnormality of the child” does not
17   suddenly create a ban on pre-viability abortions; it merely institutes the State’s incremental
18   regulation of abortion by merely conditioning them on being, at least in part, non-
19   discriminatory.
20          Plaintiffs argue only that the Non-Discrimination Provision is a complete ban in
21   violation of substantive due process. See Mot. at 9–13. They purposefully fail to argue
22   that the Non-Discrimination Provision does not serve a valid purpose or, if it is not a
23   complete ban, that the Non-Discrimination Provision creates an undue burden in violation
24   of Casey or June Medical Services v. Russo, 140 S. Ct. 2103 (2020). 8 As explained,
                                                                                 7F




25   Plaintiffs’ argument that the Non-Discrimination Provision is a complete ban on all pre-
26   8
        Having failed to make those arguments, Plaintiffs have waived them (and should not be
27   permitted to make them for the first time in reply). In any event, as explained herein, the
     Non-Discrimination Provision furthers government interests that are legitimate,
28   substantial, and compelling, and it does not pose a substantial obstacle to abortion access
     for a large fraction of women seeking pre-viability abortions.

                                                  13
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 16 of 27




 1   viability abortions is legally and factually incorrect. Thus, Plaintiffs are not entitled to
 2   injunctive relief.
 3          B.   Plaintiffs Cannot Satisfy The Standard For An “Unconstitutional
 4          Condition,” and Plaintiffs Lack Standing to Assert Their Patients’ First
            Amendment Rights.
 5
            The unconstitutional conditions doctrine has no application to abortion, which is not
 6
     a governmental benefit but a medical procedure performed by a private physician (and
 7
     therefore lacking state action). In any event, the right Plaintiffs’ attempt to assert is the
 8
     alleged right for a woman to tell her abortion physician that she is obtaining an abortion
 9
     solely because of a genetic abnormality. Plaintiffs lack standing to attempt to vindicate
10
     that alleged right.
11
            Plaintiffs awkwardly argue (at 13–14) that the Non-Discrimination Provision
12
     creates an “unconstitutional condition.” They claim (at 14) that “a patient seeking an
13
     abortion because of a fetal diagnosis must either give up their right to communicate about
14
     that information with their medical providers or give up their right to an abortion.”
15
     (emphasis in original).     But that allegation does not implicate the unconstitutional
16
     conditions doctrine. The unconstitutional conditions doctrine provides only that the
17
     government “may not deny a benefit to a person on a basis that infringes his constitutionally
18
     protected interests—especially, his interest in freedom of speech.” Perry v. Sindermann,
19
     408 U.S. 593, 597 (1972) (emphasis added). To invoke the doctrine, the government must
20
     be withholding a benefit, which is “[vi]rtually” always “a gratuitous governmental benefit
21
     of some kind.” Koontz v. St. Johns River Water Mgmt. Dist., 570 U.S. 595, 608 (2013).
22
     There is no benefit being withheld by the government here.              Even in the narrow
23
     circumstances where the Non-Discrimination Provision applies, a private physician, and
24
     not the government, is forced to withhold an abortion, which is not a government benefit.
25
     Thus, the unconstitutional conditions doctrine is not even triggered, let alone satisfied. 9
                                                                                               8F




26
            Plaintiffs also lack standing to assert the First Amendment rights of future patients.
27
     9
       The only authority Plaintiffs cite for application of the unconstitutional conditions
28   doctrine to abortion is a dissenting opinion, which does not even address the doctrine. See
     Mot. at 13 (citing only the dissenting opinion in Preterm-Cleveland).

                                                   14
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 17 of 27




 1   Plaintiffs argue that the Non-Discrimination Provision violates the unconstitutional
 2   conditions doctrine because “a patient seeking an abortion because of a fetal diagnosis must
 3   either give up their right to communicate about that information with their medical
 4   providers or give up their right to an abortion.” 10 Mot. at 14 (underlined emphasis added).
                                                       9F




 5   Thus, Plaintiffs, through the unconstitutional conditions doctrine, seek to assert the First
 6   Amendment rights of women seeking an abortion. But Plaintiffs do not have standing to
 7   bring that claim. While courts have recognized physician standing in certain
 8   circumstances to bring Fourteenth Amendment challenges on behalf of a woman seeking
 9   an abortion, see Singleton v. Wulff, 428 U.S. 106, 117 (1976), courts have not extended that
10   principle to First Amendment free speech claims in this context, see Foti v. City of Menlo
11   Park, 146 F.3d 629, 635 (9th Cir. 1998) (explaining that where a plaintiff argues that a law
12   is facially invalid because it could never be applied in a valid manner because it
13   impermissibly restricts a protected activity, “the litigant has standing to vindicate his own
14   constitutional rights”). The injury Plaintiffs allege in their motion—the potential inability
15   of a hypothetical future patient to speak freely with her physician—injures only that
16   hypothetical future patient, and not Plaintiffs.       Plaintiffs lack standing to assert an
17   unconstitutional conditions claim premised on others’ First Amendment rights.
18          Finally, even if the unconstitutional conditions doctrine applies and Plaintiffs can
19   assert their future patients’ First Amendment rights, they have not and cannot establish that
20   the Non-Discrimination Provision, on its own or in conjunction with any other provision(s)
21   in S.B. 1457, violates the unconstitutional conditions doctrine in all circumstances. As
22   explained, the Provision has no application in a large number of situations even where
23   genetic testing has revealed a genetic abnormality. A facial challenge under the First
24   Amendment requires unconstitutionality in all situations; Plaintiffs cannot show
25   unconstitutionality in even some situations. Plaintiffs are not entitled to an injunction
26   based on a novel and incorrect challenge under the unconstitutional conditions doctrine.
27
     10
        Plaintiffs also argue (at 13) that even if the Non-Discrimination Provision “allowed
28   some patients to access abortion by avoiding speech and other communication with their
     providers, it would still violate those patients’ constitutional rights[.]” (emphasis added).

                                                  15
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 18 of 27




 1          C.     Plaintiffs’ Vagueness Challenges Fail On Several Grounds.

 2                 1.   The Ninth Circuit Has Rejected The Existence Of A Facial
                   Vagueness Claim Under The Due Process Clause.
 3
            Plaintiffs attempt to use a facial challenge for vagueness under the Due Process
 4
     Clause to challenge the constitutionality of the Non-Discrimination Provision and the
 5
     Interpretation Policy. “Where a law at issue ‘does not implicate First Amendment rights,
 6
     it may be challenged for vagueness only as applied,’ unless the enactment is ‘impermissibly
 7
     vague in all of its applications.’” Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d
 8
     1486, 1493 (9th Cir. 1996) (internal citation omitted); see also United States v. Doremus,
 9
     888 F.2d 630, 634 (9th Cir. 1989) (statute facially vague only if it specifies “no standard
10
     of conduct at all”); San Diego Cnty. Gun Rights Comm. v. Reno, 98 F.3d 1121, 1132 (9th
11
     Cir. 1996) (“[B]ecause the Crime Control Act does not implicate First Amendment rights,
12
     it may be challenged for vagueness only as applied.”).
13
            Plaintiffs do not attempt to show that either the Non-Discrimination Provision or
14
     the Interpretive Policy are vague in all of their applications. Neither could they if they
15
     tried. It is not difficult from the plain language of the Non-Discrimination Provision to
16
     easily glean an obvious circumstance when it would apply. For example, a patient
17
     approaches a physician and expressly says that she recently discovered that her unborn
18
     child has a third copy of chromosome 21, that she presumes the unborn child will therefore
19
     have Down syndrome, and that for that reason, and that reason alone, she desires to
20
     terminate the pregnancy. The Non-Discrimination Provision would clearly apply to
21
     prevent that particular physician from performing the desired abortion, and any ordinary
22
     physician reading the statute would know it.
23
            As to the Interpretation Policy, Plaintiffs purport to describe myriad situations
24
     where they claim that Policy would clearly apply, even if not to them, including under
25
     A.R.S. § 13-3623 when one “causes a child … to suffer physical injury[.]” Mot. at 18. If
26
     the Policy obviously applies, even if in situations not involving Plaintiffs, then their facial
27
     vagueness claim fails. Plaintiffs tacitly admit such situations exist, and have certainly not
28
     established that there are absolutely no situations imaginable where the Interpretation


                                                   16
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 19 of 27




 1   Policy clearly applies, and therefore their facial claim fails.       Easyriders Freedom
 2   F.I.G.H.T., 92 F.3d at 1494 (rejecting a facial vagueness challenge where “the statute does
 3   define generally what conduct is prohibited, and does establish guidelines”).
 4                 2.     The Plaintiffs’ Vagueness Challenges Are Not Ripe.
 5          Plaintiffs would otherwise have the Court decide their vagueness challenges on a
 6   pre-enforcement basis and in a vacuum. Plaintiffs seem to believe that if they can conjure
 7   enough hypothetical questions about when the Non-Discrimination Provision or the
 8   Interpretation Policy might apply, then they have shown unlawful vagueness.            That
 9   approach gets the standard backward—a due process vagueness challenge fails if a statute
10   is clear in even one application and does not succeed merely because its application is
11   unclear in other situations. The approach also demonstrates that Plaintiffs’ vagueness
12   challenges are not yet ripe.
13          As the Ninth Circuit has explained, “[i]nsofar as the complaint seeks an injunction
14   against future enforcement of [a] law based on the possible vague application of the law to
15   the individual plaintiffs, such a claim is not ripe for review.” Id. at 1495. Where a
16   vagueness challenge requires a court to engage in speculation about future facts based on
17   ambiguous information, the claim is not ripe under Article III. Id. (“Where there are
18   insufficient facts to determine the vagueness of a law as applied, the issue is not ripe for
19   adjudication.”); Alaska Right to Life Pol. Action Comm. v. Feldman, 504 F.3d 840, 849
20   (9th Cir. 2007) (“[A] party bringing a preenforcement challenge must nonetheless present
21   a concrete factual situation to delineate the boundaries of what conduct the government
22   may or may not regulate without running afoul of the Constitution.”) (internal punctuation
23   omitted); San Diego Cnty. Gun Rights Comm., 98 F.3d at 1132 (rejecting a vagueness
24   challenge because “a decision on the merits of plaintiffs’ constitutional claims would be
25   devoid of any factual context whatsoever”). One primary reason for the reticence to engage
26   in such factual speculation is that state courts, not federal courts, should have the first
27   opportunity to construe and apply state law. See Renne v. Geary, 501 U.S. 312, 323 (1991)
28   (postponing consideration “has the advantage of permitting the state courts further


                                                 17
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 20 of 27




 1   opportunity to construe [the challenged law], and perhaps in the process to ‘materially alter
 2   the question to be decided’”).
 3          Here, Plaintiffs’ vagueness challenges, even as applied to just them, would require
 4   the Court to speculate about unending future factual scenarios. Plaintiffs’ hypothetical
 5   questions about the potential application of the Non-Discrimination Provision and the
 6   Interpretation Policy demonstrate this reality.      Answering those hypotheticals would
 7   require the Court to speculate about all potential factual scenarios, to anticipate how the
 8   provisions at issue would be interpreted under state law, and then to apply the imagined
 9   interpretation to all of the imagined facts. Federal courts are not designed to operate in this
10   fashion.   Instead, Arizona state courts should first be permitted to apply the Non-
11   Discrimination Provision or the Interpretation Policy in concrete factual situations. Facing
12   a concrete factual context, Plaintiffs could then assert a due process challenge if S.B. 1457
13   did not put them on adequate notice that the law would be enforced in the particular manner
14   at issue. See San Diego Cnty. Gun Rights Comm., 98 F.3d at 1133. Until then, the Court
15   should stay its hand.
16          The U.S. Supreme Court took that very approach to a pre-enforcement challenge to
17   a Missouri statute that is materially similar to the Interpretation Policy. In Webster v.
18   Reproductive Health Services, the Court considered a challenge to the preamble to a
19   Missouri abortion law which, similar to the Interpretation Policy, mandated that Missouri
20   law be interpreted to provide unborn children with “all the rights, privileges, and
21   immunities available to other persons, citizens, and residents of this state,” subject to the
22   U.S. Constitution and the decisions of the Court. 492 U.S. 490, 504 (1989). Those
23   challenging the preamble argued that “the preamble’s definition of life may prevent
24   physicians … from dispensing certain forms of contraceptives, such as the intrauterine
25   device.” Id. at 505–06. The Court refused to consider the constitutional challenge: “We
26   think the extent to which the preamble’s language might be used to interpret other state
27   statutes or regulations is something that only the courts of Missouri can definitively
28   decide.” Id. at 506. The issue was not justiciable because the Court was “[l]acking any


                                                   18
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 21 of 27




 1   authoritative construction of the statute by the state courts … and with a record which
 2   presents no concrete set of facts to which the statute is to be applied.” Id. Under Webster,
 3   which remains binding precedent, the Court should refuse to address Plaintiffs’
 4   constitutional vagueness challenge to the Interpretation Policy. Similarly, the principles
 5   reflected in Webster should compel the Court to reject Plaintiffs’ vagueness challenge to
 6   the remainder of S.B. 1457. Under no circumstances should the Court issue injunctive
 7   relief based on those challenges.
 8                 3.     The Non-Discrimination Provision is Not Vague
 9          The Non-Discrimination Provision regulates physicians by prohibiting them from
10   “knowingly” performing an abortion that is being obtained “solely because of” a genetic
11   abnormality. Despite the clarity of that language, Plaintiffs complain that “it is not clear
12   which previability abortion care is prohibited under the [Provision] and how physicians are
13   to draw the requisite lines for their conduct.”      Mot. at 18.     Inclusion of the terms
14   “knowingly” and “solely” renders the Non-Discrimination Provision more than sufficiently
15   clear. As the Supreme Court recently explained, the term “solely” in conjunction with the
16   term “because of” indicates “that actions taken ‘because of’ the confluence of multiple
17   factors do not violate the law.” Bostock v. Clayton County, 140 S. Ct. 1731, 1739 (2020).
18   Thus, the Non-Discrimination Provision applies only where the sole factor for an abortion
19   is a genetic abnormality. 11
                              10F




20          Moreover, that the Non-Discrimination Provision includes a “knowing” scienter
21   requirement vitiates Plaintiffs’ vagueness argument. Gonzales v. Carhart, 550 U.S. 120,
22   149 (2007) (explaining that “scienter requirements alleviate vagueness concerns”).
23   “Knowing” is a well-defined term in Arizona law, meaning “that a person is aware or
24   believes that the person’s conduct is of that nature or that the circumstance exists.” A.R.S.
25
26
     11
        That other portions of the Act use the term “because of” without “solely” does not render
     the Non-Discrimination Provision vague. There are many federal and Arizona statutes that
27   use the term “because of,” including several groundbreaking anti-discrimination laws like
     Title VII. Moreover, the provision that Plaintiffs identify that uses “because of” to restrict
28   soliciting or funding a race- or sex-based abortion has already been on the books for years.
     See A.R.S. § 13-3603.02(b)(2). Plaintiffs do not point to a single instance of arbitrary
     enforcement of that provision.

                                                  19
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 22 of 27




 1   § 13-105(10)(b). And, contrary to Plaintiffs’ argument, it cannot possibly be that statutes
 2   are rendered unconstitutionally vague when scienter can be proven through circumstantial
 3   evidence. Thus, for the Non-Discrimination Provision to apply, a physician must be
 4   “aware” that the abortion is being sought solely because of a genetic abnormality, and not
 5   because of any other factor.
 6          Finally, Plaintiffs argue that the definition of “genetic abnormality” is vague. S.B.
 7   1457 defines that term, with one exception, as “the presence or presumed presence of an
 8   abnormal gene expression in an unborn child, including a chromosomal disorder or
 9   morphological malformation occurring as the result of abnormal gene expression.” A.R.S.
10   § 13-3603.02(G)(2)(a). There is nothing vague about that provision. The normal human
11   genome is well known by now. If genetic test results show a gene expression different
12   from the normal genome, or if one presumes the presence of one or more abnormal genes
13   based on those results, then there exists a “genetic abnormality.” Plaintiffs also claim that
14   the exception for a “lethal fetal condition” is vague. But the definition for that term is
15   located in A.R.S. § 26-2158, the general informed consent statute for abortion, and has
16   been in effect since 2012. During that time, Plaintiffs do not identify a single instance
17   where that definition has been applied in an arbitrary manner.
18   II.    Plaintiffs Have Not Demonstrated That Irreparable Harm Is Likely.
19          To obtain a preliminary injunction, a plaintiff must prove “that irreparable injury is
20   likely in the absence of an injunction” as opposed to merely speculative. See Winter, 555
21   U.S. at 22–23. “Issuing a preliminary injunction based only on a possibility of irreparable
22   harm is inconsistent with [the Court’s] characterization of injunctive relief as an
23   extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is
24   entitled to such relief.” Id. at 22.
25          Plaintiffs’ assertion (at 22) that the Non-Discrimination Provision and Interpretation
26   Policy “expose Plaintiffs to uncertain legal obligations and arbitrary prosecution as soon
27   as the law goes into effect” is too speculative to warrant the extraordinary relief they
28   request. The future potential for uncertain legal obligations depending on whether or how


                                                  20
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 23 of 27




 1   a state court chooses to interpret its laws is precisely the type of potential future injury that
 2   is too speculative to warrant injunctive relief.
 3          Additionally, Plaintiffs’ assertion (at 21) that women will be harmed if the law goes
 4   into effect, is unsupported and also speculative. Plaintiffs have failed to identify any such
 5   women, let alone quantify how many will seek an abortion solely for the prohibited
 6   discriminatory reason. In all of 2019, only approximately 30 women identified “genetic
 7   risk/fetal abnormality” as one of the reasons for obtaining an abortion. See supra at 9–10.
 8   With the lack of evidence provided, Plaintiffs fail to show that either provision poses any
 9   risk to their patients, let alone that the risk is likely. Even if the Court denies Plaintiffs’
10   motion, individual women who believe that any of the challenged provisions in S.B. 1457
11   pose an unconstitutional impediment to an abortion may still seek injunctive relief on an
12   as-applied basis. Plaintiffs’ complained of injuries are too speculative to warrant the
13   extraordinary relief of preliminarily enjoining all applications of the challenged provisions.
14   III.   The Balance Of Equities And The Public Interest Favor The State Defendants.
15          When the government is a party to the litigation, the balance of the equities and the
16   public interest factors merge. Roman v. Wolf, 977 F.3d 935, 940–41 (9th Cir. 2020).
17   Legislation “is in itself a declaration of public interest.” Virginian Ry. Co. v. Sys. Fed’n
18   No. 40, 300 U.S. 515, 552 (1937). And Arizona has a public interest in enforcing its duly
19   enacted laws. “[T]he inability to enforce its duly enacted plans clearly inflicts irreparable
20   harm on the State.” Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17 (2018).
21          More specifically, the Arizona Legislature enacted the Non-Discrimination
22   Provision based on detailed findings. The Legislature sought to protect the “disability
23   community from discriminatory abortions,” including Down-syndrome-selective
24   abortions, and “send an unambiguous message that children with genetic abnormalities,
25   whether born or unborn, are equal in dignity and value to their peers without genetic
26   abnormalities, born or unborn.” S.B. 1457 § 15. For example, the Legislature recognized
27   the pervasion of Down-syndrome-selective abortions, noting that between 61% and 91%
28   of women in the United States choose to abort their child if Down syndrome is detected in


                                                    21
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 24 of 27




 1   prenatal testing. Id.; see also Box, 139 S. Ct. at 1790–91 (Thomas, J. concurring). The
 2   State has a long-recognized interest in preventing discrimination. See, e.g., N.Y. State Club
 3   Ass’n, Inc. v. City of New York, 487 U.S. 1, 14 n.5 (1988). Discrimination based on
 4   disability should not be more accepted in the abortion context.
 5          Not only does the Act protect the disability community from discriminatory
 6   abortions, but it also “protects against coercive health care practices that encourage
 7   selective abortions of persons with genetic abnormalities.”          S.B. 1457 § 15.       The
 8   Legislature recognized the recent Sixth Circuit finding “that empirical reports from parents
 9   of children with Down syndrome attest that their doctors explicitly encourage abortion or
10   emphasized the challenges of raising children with Down syndrome.” Id; see also Preterm-
11   Cleveland, 994 F.3d at 518.
12          Similarly, by protecting patients from coercive health care practices, the Act also
13   “protects the integrity and ethics of the medical profession by preventing doctors from
14   becoming witting participants in genetic-abnormality-selective abortions.” S.B. 1457 § 15.
15   This is key, as “an industry that is associated with the view that some lives or potential
16   lives are worth more than others is less likely to earn or retain the public’s trust.” Id. When
17   abortion providers actively participate in aborting a child solely because of the child’s
18   genetic abnormality, the physician directly contributes to “negative and inaccurate
19   stereotypes” and “societal indifference” toward individuals with disabilities.              See
20   Washington v. Glucksberg, 521 U.S. 702, 732 (1997). By prohibiting this conduct, the Act
21   directly furthers the State’s interest in protecting the integrity of the medical profession and
22   affirms the inherent dignity and worth of every individual.
23          “[A] court sitting in equity cannot ‘ignore the judgment of [the legislature],
24   deliberately expressed in legislation.’” United States v. Oakland Cannabis Buyers’ Co-
25   op., 532 U.S. 483, 497 (2001). The public interest does not support injunctive relief.
26                                         CONCLUSION
27          The State Defendants respectfully request that the Court deny Plaintiffs’ Motion for
28   Preliminary Injunction.


                                                   22
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 25 of 27




 1
     RESPECTFULLY SUBMITTED this 9th day of September, 2021.
 2
                                    MARK BRNOVICH
 3
                                    ATTORNEY GENERAL
 4
                                    By /s/ Michael S. Catlett
 5
                                    Brunn W. Roysden III (No. 28698)
 6                                  Michael S. Catlett (No. 25238)
                                    Kate B. Sawyer (No. 34264)
 7                                  Katlyn Divis (No. 35583)
 8                                  Office of the Arizona Attorney General
                                    2005 N. Central Ave.
 9                                  Phoenix, Arizona 85004
10                                  Telephone: (602) 542-3333
                                    Fax: (602) 542-8308
11                                  Beau.Roysden@azag.gov
12                                  Michael.Catlett@azag.gov
                                    Kate.Sawyer@azag.gov
13                                  Katlyn.Divis@azag.gov
14
                                    Attorneys for Defendant Mark Brnovich in his
15                                  official capacity as Arizona Attorney General
16
17                                  MARK BRNOVICH
18                                  ATTORNEY GENERAL
19                                  Kevin Ray (No. 007485)
20                                  Aubrey Joy Corcoran (No. 025423)
                                    Office of the Arizona Attorney General
21                                  15 S. 15th Ave
22                                  Phoenix, AZ 85007
                                    Telephone: (602) 542-8328
23                                  Fax: (602) 364-0700
24                                  Kevin.Ray@azag.gov
                                    AubreyJoy.Corcoran@azag.gov
25
                                    Attorneys for Defendants Arizona Department of
26
                                    Health Services and the Director of the Arizona
27                                  Department of Health Services in their official
                                    capacity
28



                                         23
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 26 of 27




 1                                  MARK BRNOVICH
                                    ATTORNEY GENERAL
 2
 3                                  Mary D. Williams (No. 013201)
                                    Office of the Arizona Attorney General
 4                                  15 S. 15th Ave
 5                                  Phoenix, AZ 85007
                                    Telephone: (602) 542-7992
 6                                  Fax: (602) 364-3202
                                    MaryD.Williams@azag.gov
 7
 8                                  Attorney for Defendants Arizona Medical Board,
                                    Patricia McSorley, in her official capacity as
 9
                                    Executive Director of the Arizona Medical Board;
10                                  R. Screven Farmer, M.D.; James M. Gillard, M.D.;
                                    Jodi A. Bain, M.A., J.D.; Bruce Bethancourt, M.D.;
11                                  Eileen M. Oswald, M.P.H.; Laura Dorrell, M.S.N.,
12                                  R.N.; Pamela E. Jones; and Lois Krahn, M.D., in
                                    their official capacities as members of the Arizona
13                                  Medical Board
14
15                                  BERGIN, FRAKES, SMALLEY &
16                                  OBERHOLTZER, PLLC

17                                  Brian McCormack Bergin (No. 016375)
18                                  4343 E. Camelback Road, Suite 210
                                    Phoenix, AZ 85018
19                                  Telephone: (602) 888-7858
                                    Fax: (602) 888-7856
20
                                    bbergin@bfsolaw.com
21
                                    Attorneys for Defendants Gary R. Figge, M.D. and
22
                                    David Beyer, M.D., in their official capacities as
23                                  members of the Arizona Medical Board
24
25
26
27
28



                                         24
     Case 2:21-cv-01417-DLR Document 46 Filed 09/09/21 Page 27 of 27




 1                               CERTIFICATE OF SERVICE
 2
 3
            I hereby certify that on this 9th day of September, 2021, I electronically filed the
 4
 5   foregoing with the Clerk of the Court for the United States District Court for the District

 6   of Arizona using the CM/ECF filing system. Counsel for all parties are registered CM/ECF
 7
     users and will be served by the CM/ECF system pursuant to the notice of electronic filing.
 8
 9
10
                                               /s/ Michael S. Catlett
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 1
